Matter of White v New York City Tr. Auth. (2021 NY Slip Op 05805)





Matter of White v New York City Tr. Auth.


2021 NY Slip Op 05805


Decided on October 21, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 21, 2021

Before: Renwick, J.P., Kapnick, Scarpulla, Rodriguez, Higgitt, JJ. 


Index No. 152557/20 Appeal No. 14448-14448A Case No. 2020-02677 2020-04005 

[*1]In the Matter of Nancy White, Petitioner-Respondent,
vThe New York City Transit Authority et al., Respondents-Appellants.


Lawrence Heisler, Brooklyn (Harriet Wong of counsel), for appellant.

Order, Supreme Court, New York County (Suzanne J. Adams, J.) entered on or about June 2, 2020, which granted the petition brought pursuant to CPLR 3102(c) for a pre-action order to preserve and disclose video camera recordings taken on the bus involved in petitioner's trip-and-fall on the date of the accident, unanimously modified, on the law, to deny the petition as to the disclosure of the recordings, and otherwise affirmed, without costs. Appeal from order, same court and Justice, entered on or about September 21, 2020, unanimously dismissed, without costs, as moot.
The petition demonstrates that petitioner knew the date of the accident, the place of the accident, the individuals or entities involved in the accident, and the alleged cause of the accident. Thus, she was already in possession of facts sufficient to frame her complaint, and the only purpose of reviewing the video camera recordings would be to explore whether additional causes of action or alternative theories of liability existed, which is not a proper purpose for invoking CPLR 3102(c) (see Matter of Uddin v New York City Tr. Auth., 27 AD3d 265, 266 [1st Dept 2006]).
However, the court properly directed respondents to preserve the recordings (see e.g. Bishop v Stevenson Commons Assoc., L.P., 74 AD3d 640, 641 [1st Dept 2010], lv denied 16 NY3d 702 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 21, 2021